Third District Court of Appeal
                               State of Florida

                        Opinion filed August 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-530
                        Lower Tribunal No. 15-8175
                           ________________


                              Alla Polishko,
                                  Appellant,

                                     vs.

                             Naum Tselesin,
                                  Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Antonio
Arzola, Judge.

      Alexander Appellate Law P.A., and Samuel Alexander (DeLand), for
appellant.

      Fidelity National Law Group and Michele A. Cavallaro (Ft. Lauderdale),
for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.